Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note the following NPL:
a) The Flask from youtube dated 12/21/2018.  
https://www.youtube.com/watch?v=9RncIMWXy6c

    PNG
    media_image1.png
    808
    1222
    media_image1.png
    Greyscale

b) https://www.facebook.com/watch/?v=547698022412666



    PNG
    media_image2.png
    724
    936
    media_image2.png
    Greyscale


Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Theflaskclutch” in view of McCarthy (20120181310).  The same device Theflaskclutch was first on Youtube dated 12/21/2018 showing a curved body portion.   The device does not show the tassel.  It would have been obvious to one of ordinary skill in the art to provide the tassel on the cover as taught by McCarthy (in fig. 4C) to provide the desired decoration for the cover.
Regarding claims 6-7, it would have been obvious to one of ordinary skill in the art to provide either a removable strap to enable one to change for a different design and/or color and/or size.   Also, it would have been obvious to one of ordinary skill in the art to provide a permanent strap to keep the strap from losing.

Claims 1, 5, 6, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rausch (5954238) in view of McCarthy (20120181310).  Rausch teaches a rigid flask with concave contoured at 10 (fig. 2) and the 14 (fig. 1) with a first side having a single access spout and a second side that is the opposite said first side, a pair of strap connectors and connector mounts at 76 attached to said flask, a carry strap 72 attached to said strap connectors; and a decorative cover 70.  Rausch meets all claimed limitations except for the tassel on the cover.  It would have been obvious to one of ordinary skill in the art to provide the tassel on the cover as taught by McCarthy (in fig. 4C) to provide the desired decoration for the cover.
With respect to the body having a concave portion, note that this limitation requires only a portion on the body with a concave portion.  With respect to the “hip flask”, note that this recitation does not impart any structure over any of the Rausch device.
Regarding claim 6, note the strap is removably connect via the ring at 17a.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art to provide the strap permanently connect to the flask to provide the desired attachment and keep the strap from losing.

Claims 1, 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Roosevelt (801109) in view of Pratt (753516) and further in view of Landstreet (20070068895).  Roosevelt teaches a device comprising a conave contour flask having a rigid concave curved main body with a first side (the top side) having a single access spout and a second side (the bottom side) opposite the first side, a pair of strap connector 3.  Rosevelt meets all claimed limitations except for a) the using of connector mounts for attaching a carry strap to said flask and b) the decorative cover with a plurality of tassels.  Regarding the connector mount, Pratt teaches that it is known in the art to provide connector mounts being the rings above 8.  It would have been obvious to one of ordinary skill in the art to provide connector mounts as taught by Pratt to provide an alternative attachment system for the carrying strap.
	With respect to the decorative cover with tussles, Landstreet teaches that it is known in the art to provide a decorative cover with tassels to provide added insulation and aesthetics (abstract).   It would have been obvious to one of ordinary skill in the art to provide a decorative cover with tassels to provide added insulation and aesthetics.
	Regarding the limitation of system arranged in a clutch purse configuration, this limitation does not impart any structure over the modified device in Rosevelt.

Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over  Lekacos (D456599) in view of Loulias (5188266) in view of Landstreet (20070068895).  Lekacos teaches a device comprising a concave contour flask having a rigid concave curved main body (figs. 6 and 7) 33 with a first side having a single access spout and a second side opposite the first side, a pair of strap connector as claimed.  Rosevelt meets all claimed limitations except for a) the material being rigid and b) the decorative cover with a plurality of tassels.  Regarding the container being rigid, Loulias teaches that it is known in the art to provide the material of rigid “thick plastic”.  It would have been obvious to one of ordinary skill in the art to provide the material being rigid to provide the desired material for the bottle and to enable the bottle to last a long time.
	With respect to the decorative cover with tussles, Landstreet teaches that it is known in the art to provide a decorative cover with tassels to provide added insulation and aesthetics (abstract).   It would have been obvious to one of ordinary skill in the art to provide a decorative cover with tassels to provide added insulation and aesthetics.
Regarding claim 6, note the bottle has hole/rings for detachable connection.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lekacos in view of Karoff (2337998).  Lekacos meets all claimed limitations except for the strap being permanently connected to the flask.  Karoff teaches that it is known in the art to provide a strap 20 permanent connected 
“Whe rubber mould 14 may be provided with 55 two sides of the reshaped bottle; for the insertion of the cord handle 20, shown in Fig. 1, which may be cemented or otherwise secured within the recesses.” (with emphasis)

It would have been obvious to one of ordinary skill in the art to provide permanent connection to keep the strap together and/or for not getting lost.

Applicant's arguments have been fully considered but they are not persuasive. Regarding the Lekacos reference, applicant asserts that Lekacos is a design patent and can not be used as prior art.  The examiner submits that design patent drawings can be used as prior art.

2125 Drawings as Prior Art [R-10.2019] 
I. DRAWINGS CAN BE USED AS PRIOR ART 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 (2d Cir. 1928). The origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). See MPEP § 2121.04 for more information on prior art drawings as "enabled disclosures." (with emphasis)

With respect to the body having a concave portion, note that this limitation requires only a portion on the body with a concave portion which is taught by all of the applied references as cited above.  With respect to the “hip flask”, note that this recitation does not impart any structure over any of the applied references, as set forth supra.  Any of the applied references can be worn at the hip.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733


/TRI M MAI/Examiner, Art Unit 3733